CELL, CELL STACK DEVICE, MODULE AND MODULE-CONTAINING DEVICE
DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a cell, a cell stack device comprising a plurality of the cells, a module comprising the cell stack device, and a module-containing device comprising the module, classified in H01M 8/2428.
II. Claims 10-17, drawn to a cell, a cell stack device comprising a plurality of the cells, a module comprising the cell stack device, and a module-containing device comprising the module, classified in H01M 8/2428.
III. Claims 18-20, drawn to a cell, a cell stack device comprising a plurality of the cells, and a module comprising the cell stack device, classified in H01M 8/2428.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed at least have a materially different design. For instance, while Invention I requires “the support body comprises a curved gas-flow passage passing through the support body from the first end portion to the second end portion; and the curved gas-flow passage is curved from the first end portion to the second end portion”, Invention II requires “the support body comprises a plurality of gas-flow passages passing through the support body from the first end portion to the second end portion; and the plurality of gas-flow passages comprises: one or more center-shifted gas-flow passages that comprise: a central portion and a first end portion; wherein a center of the one or more center-shifted gas-flow passages at the central portion is laterally shifted from a center of the one or more center-shifted gas-flow passages at the first end portion”. The inventions are mutually exclusive and are not obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed at least have a materially different design. For instance, while Invention I requires “the support body comprises a curved gas-flow passage passing through the support body from the first end portion to the second end portion; and the curved gas-flow passage is curved from the first end portion to the second end portion”, Invention III requires “the support body comprises a flared gas-flow passage passing through the support body from the first end portion to the second end portion; and diameters of opposing end portions of the flared gas-flow passage are greater than a diameter of the flared gas-flow passage at a central portion between the opposing end portions”. The inventions are mutually exclusive and are not obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed at least have a materially different design.  For instance, while Invention I requires “the support body comprises a curved gas-flow passage passing through the support body from the first end portion to the second end portion; and the curved gas-flow passage is curved from the first end portion to the second end portion”, Invention III requires “the support body comprises a flared gas-flow passage passing through the support body from the first end portion to the second end portion; and diameters of opposing end portions of the flared gas-flow passage are greater than a diameter of the flared gas-flow passage at a central portion between the opposing end portions”. The inventions are mutually exclusive and are not obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) The inventions have acquired a separate status in the art in view of their different classification; (2) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; (3) The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); (4) The prior art applicable to one invention would not likely be applicable to another invention; and (5) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727